ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF MIDSOUTH BANCORP, INC. MidSouth Bancorp, Inc. (the “Corporation”), through its undersigned President and Secretary, hereby certifies that on December 17, 2008, the Board of Directors of the Corporation, pursuant to the Articles of Incorporation and Section 32B of the Louisiana Business Corporation Law, adopted an amendment to Article IIIE of its Articles of Incorporation, so that Article IIIE shall henceforth read in its entirety as follows: E.Designated Preferred Stock. Part 1.Designation and Number of Shares. There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series “A” (the “Designated Preferred Stock”). The authorized number of shares of Designated Preferred Stock shall be 20,000. Part 2.Standard Provisions. The Standard Provisions contained in Annex A that immediately follows this Section E are incorporated herein by reference in their entirety and shall be deemed to be a part of this Section E of Article III of the Articles of Incorporation. Part 3.Definitions. The following terms are used in this Section E (including the Standard Provisions in Annex A hereto) and are defined below: (a) “Common Stock” means the common stock, par value $.10 per share, of the Corporation. (b) “Dividend Payment Date” means February 15, May 15, August 15 and November 15 of each year. (c) “Junior Stock” means the Common Stock and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d) “Liquidation Amount” means $1,000 per share of Designated Preferred Stock. (e) “Minimum Amount” means $5,000,000. (f) “Parity Stock” means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or serieswill rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). 1 (g) “Signing Date” means the Original Issue Date. Part 4.
